COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER TO REINSTATE


 Appellate case name:      Wilmer Tremble v. Plus4 Credi t Union

 Appellate case number:    01-11-00302-CV

 Trial court case number: 56564

 Trial court:               I 49th District Court of Brazoria Count y

       On September 27, 2012, a supplemental record was filed containing the trial court's final
 judgment. We order the appeal reinstated.

        The filing fee is due. See TEX. R. APP. P. 5; see also Order Regarding Fees Charged in
 Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
 Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R.
 APP. P. app. A § B(1) (listing fees in court of appeals); lst Tex. App. (Houston) Loc. R. 4
 (governing electronic tiling).

         Appellant must pay the filing fee within 10 days of the date of this order or the appeal i s
 subject to dismissal wi thout further notice. See TEX. R. APP. P. 5 (allowing enforcement of rule);
 42.3 (allowing involuntary dismissal).

         It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                       Acting individually

Date: October 11, 2012